Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-20-2008

USA v. Cannon
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4229




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Cannon" (2008). 2008 Decisions. Paper 1198.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1198


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 06-4229


                           UNITED STATES OF AMERICA

                                            v.

                                  HAROLD CANNON
                                     Appellant




                           On Appeal From the United States
                                      District Court
                        For the Eastern District of Pennsylvania
                         (D.C. Crim. Action No. 05-cr-00036-1)
                        District Judge: Hon. Michael M. Baylson


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 9, 2008


                 BEFORE: BARRY and STAPLETON, Circuit Judges,
                            and RESTANI,* Judge

                             (Opinion Filed: May 20, 2008)




*Hon. Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Appellant Harold Cannon was convicted by a jury of possession of ammunition by

a convicted felon and of possession of crack cocaine and marijuana with intent to

distribute. He was sentenced to 137 months of imprisonment and a $5,000 fine. In this

timely appeal, Cannon contends that the District Court erred (1) when it denied his

motion to suppress, (2) when it failed to dismiss the possession of ammunition count, and

(3) when it failed to exclude evidence regarding a firearm found in his possession. We

will affirm the judgment of the District Court.

                                             I.

       After the suppression hearing, the District Court concluded that the officers

stopping Cannon’s car and arresting him had a reasonable, articulable suspicion of

criminal activity justifying an investigatory Terry stop. It based this conclusion on the

facts that (1) a confidential informant (“CI”) had informed the FBI that Cannon was

engaged in the business of selling cocaine and had asked the CI to distribute cocaine for

him, (2) the CI, while not shown to have previously supplied information leading to an

arrest, was known to and had met in person with Agent Parks so he could be held



                                             2
accountable for the information supplied, (3) the CI supplied detailed and specific

information which was largely corroborated by police surveillance, including information

indicating that Cannon at the time of his arrest would be driving with cocaine to meet the

CI at an agreed upon location, and (4) the only mistaken information supplied by the CI –

the precise model and color of the car Cannon would be driving – did not impair his

reliability.

        We find no error in the District Court’s failure to suppress the drugs found on

Cannon and in plain view in his car at the time of his arrest.

                                             II.

        Cannon insists that the charge in Count One of the indictment should have been

dismissed because the ammunition may have been transported in interstate commerce

prior to the enactment of the applicable statute. However, the District Court correctly

found that it was immaterial when the ammunition was transported in interstate

commerce so long as it had been so transported prior to Cannon’s possession of it. It is

undisputed that Cannon’s possession of the previously transported ammunition came after

the enactment of the applicable statute, and there is no retroactivity problem here.

                                             III.

        Cannon moved in limine to exclude evidence that Cannon possessed an operable

antique firearm at the time of his arrest . He argued that the admission of such evidence

would violate Fed. R. Evid. 403. The District Court did not abuse its discretion in



                                              3
denying this motion. This evidence was properly admitted because it was highly

probative on the issue of whether Cannon was trafficking in drugs and provided the

context in which he possessed the prohibited ammunition. United States v. Picklesimer,

585 F.2d 1199 (3d Cir. 1978).

                                          IV.

      The judgment of the District Court will be affirmed.




                                           4